44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Florence GOLDMAN, Appellant,v.August BEQUAI, et al., Appellees.
No. 93-7200.
United States Court of Appeals, District of Columbia Circuit.
Dec. 28, 1994.

Before:  SILBERMAN, WILLIAMS, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
In this case, plaintiff Florence Goldman's own deposition testimony squarely contradicts the factual allegations set forth in her complaint.  We cannot say that the district court abused its discretion in concluding that a "reasonable inquiry" on the part of plaintiff's counsel would have revealed the falseness of the allegations.  Because we find no material error in the reasoning set forth in the District Court's memorandum opinion of September 20, 1993, it is


3
ORDERED and ADJUDGED that the district court's judgment awarding sanctions pursuant to Fed.R.Civ.P. 11 be affirmed.


4
The Clerk is directed to withhold the issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.